DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The AFCP2.0 amendment filed 5/25/22 has been entered and fully considered.
Claims 1-4, 7-11, 13-15, 17-18 and 21-22 remain pending.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 5/25/22, with respect to the pending claims have been fully considered and are persuasive.  The rejections of 3/31/22 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 18, line 3, after “inserting a hose form the supply of pressurized” insert -- air-- 


Reasons for Allowance
Claims 1-4, 7-11, 13-15, 17-18, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 1, 10 is that the prior art does not teach or fairly suggest a bioreactor system or method of bioprocessing comprising a flexible bladder positioned intermediate the bottom floor of a vessel and a bioprocessing bag, wherein the flexible bladder has a torus or segmented torus shape in an inflated state which creates a funnel shape at the bottom of the bioprocessing bag, in combination with all additional elements as has been set forth in the claim.

The primary reason for allowance of independent claim 21  is that the prior art does not teach or fairly suggest a method of bioprocessing, comprising disposing a flexible bladder on a bottom floor of a bioreactor vessel; disposing a flexible bioprocessing bag within the bioreactor vessel generally atop the flexible bladder, wherein the flexible bioprocessing bag a minimum operating volume that can be used to perform the bioprocessing operation, wherein the minimum operating volume has a minimum fluid level or height associated therewith that is indicative of an amount of fluid that is necessary for one or more sensors operatively coupled to the flexible bioprocessing bag to obtain accurate measurements from the fluid in the flexible bioprocessing bag for process control of the bioprocessing operation; inflating the flexible bladder to an inflated state causing the fluid within the flexible bioprocessing bag to exceed the minimum fluid level or height; carrying out the bioprocessing operation within the flexible bioprocessing bag with the flexible bladder in the inflated state, wherein the bioprocessing operation includes expanding a culture within the flexible bioprocessing bag, and wherein the fluid level or height increases during culture expansion; and deflating the flexible bladder as the fluid level or height within the flexible bioprocessing bag increases for utilization of the maximum operating volume as the culture expansion proceeds in combination with all additional elements as has been set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 are related to the instant invention but do not disclose the allowable subject matter stated above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799          

/William H. Beisner/Primary Examiner, Art Unit 1799